DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to a new limitation recited in claim 1 (see Remarks filed 2/4/2022 on P6), Eisenhour is not relied upon to teach said new limitation.  Instead, a new reference Murata (US 2010/0061061 A1) teaching a power source apparatus comprising a sealed space for housing a battery unit and filled with a cooling liquid such that the battery unit is immersed in the cooling liquid ([0040]), and wherein the battery unit includes stacked cells which can be cylindrical or square ([0045]), is relied upon to teach said new limitation.
	Further with respect to applicant’s arguments directed to Allison (see Remarks filed 2/4/2022 on P7), said reference is not relied upon to teach or suggest any of the claim limitations in claim 1. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a plurality of batteries arranged…within the interior space”.  It is unclear whether the plurality of batteries are the same or different from the “plurality of cells arranged within the interior space of the housing” previously recited in said claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhour (US 2012/0003510 A1) in view of Murata (US 2010/0061061 A1).
Regarding claim 1, Eisenhour discloses an energy storage system (see Title, [Abstract], Fig. 1-8), comprising:
a sealed housing defining an interior space (housing (216) including insulation member (222) [0051], Fig. 7);
a plurality of cells arranged within the interior space of the housing (battery (14) [0051], Fig. 7); 
a cooling liquid submerging each of the cells (liquid coolant (26) [0052], Fig. 7); and
a cooling system within the sealed housing configured to actively and passively cool and heat each of the cells (heat exchanger (218) [0054]), wherein the cooling system includes a thermal electric cooler (TEC) (heat exchanger (218) includes thermoelectric device assembly 240 [0054]-[0061], Fig. 7); 
wherein the cooling system includes an active condenser (cooling heat exchanger 246 that includes a condenser [0056], Fig. 7), a passive condenser (fins 242 transfer thermal energy from vapor phase coolant to the cooling heat exchanger 246, and thus assisting in cooling and condensing vapor phase coolant to the liquid phase; remove thermal energy from the vapor phase coolant via fins 242 without the use of a fan [0056]-[0057], Fig. 7 shows fins 242 extending from thermoelectric device assembly 240; Accordingly, fins 242 enable passive condensing), and a cold plate (thermoelectric device assembly 240 [0054], Fig. 7), wherein the passive condenser is configured to cool the cells while the cooling supply temperature is below a predetermined temperature, wherein the active condenser is configured to cool the cells above the predetermined temperature (control based on temperature threshold [0059]), and wherein the cold plate is configured to dissipate heat from the liquid in the active and passive condensers (operate like a heat pump and draw heat [0054]).
However, Eisenhour does not disclose further comprising a plurality of batteries arranged vertically one on top of another with respect to each other within the interior space.
Murata discloses a power source apparatus comprising a sealed space for housing a battery unit and filled with a cooling liquid such that the battery unit is immersed in the cooling liquid ([0040]), and wherein the battery unit includes stacked cells which can be cylindrical or square ([0045]).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the batteries of Eisenhour to be arranged vertically one on top of another with respect to each other within the interior space, as taught by Murata, because selecting one of known designs for a battery arrangement immersed in cooling fluid would have been considered obvious to one of ordinary skill before the effective filing date of the claimed invention and because said vertically arranged cells would operate equally well as the one disclosed by Eisenhour.  
Regarding claim 2, modified Eisenhour discloses all of the claim limitations as set forth above.  Eisenhour further discloses the cooling system defines a top surface of the interior space of the housing (Fig. 7).
Regarding claim 4, modified Eisenhour discloses all of the claim limitations as set forth above.  Eisenhour further discloses the cold plate is configured to cool the cells with the condensers by converting vapor to liquid such that the liquid falls towards the cells through the use of gravity (vapor bubbles are separated from liquid by gravity [0032]).
Regarding claim 5, modified Eisenhour discloses all of the claim limitations as set forth above.  Eisenhour further discloses the condenser is configured to act passively through the use of thermosiphon while the cooling supply temperature remains below a cell limit (since liquid phase coolant is in a saturated state, temperature uniformity is maintained throughout the battery, and the change from liquid phase to vapor phase is used to quickly and naturally transport high energy content vapor phase coolant to the heat exchanger due to vapor density of the vapor phase coolant being much less than that of the surrounding liquid phase coolant; this action further enhances the convective heat transfer within the battery [0034]).
Regarding claim 11, modified Eisenhour discloses all of the claim limitations as set forth above.  Eisenhour further discloses the cooling liquid is a two-phase fluid in the operating temperature range of the cells (phase change of the coolant, see Abstract; fluid vaporizes during operating of the battery [0032]).
Regarding claim 12, modified Eisenhour discloses all of the claim limitations as set forth above.  Eisenhour further discloses the cells include battery, capacitor, or other energy storage cells (battery (14) [0051]).
Regarding claim 13, modified Eisenhour discloses all of the claim limitations as set forth above.  Eisenhour further discloses the cooling system includes a heat exchanger configured to remove the heat from the system (cooling heat exchanger (246) [0056]).
Regarding claim 14, modified Eisenhour discloses all of the claim limitations as set forth above.  Eisenhour further discloses a pump (reservoir of coolant can be maintained away from the battery and pumped into the chamber by a controller to rapidly change the temperature of the liquid phase coolant [0038]) and an expansion valve configured to active based on cooling supply and component temperature (controller can control valves when a temperature threshold has been reached [0060]-[0061], [0067]-[0068]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhour (US 2012/0003510 A1), as applied to claims 1-2, 4-5, 11-14 above, in view of Allison (US 2013/0252043).
Regarding claim 15, modified Eisenhour discloses all of the claim limitations as set forth above.  Although Eisenhour further discloses a controller ([0053]), the reference does not expressly disclose power electronics positioned within the interior space of the housing.
Allison discloses a battery pack containing a coolant circuit and battery control module (BCM) ([0024]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known design of incorporating the battery control module inside the battery pack housing was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/9/2022